                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                             Judge William J. Martínez


Civil Action No. 18-cv-610-WJM-SKC

LYNN EUGENE SCOTT,

      Plaintiff,

v.

STEVENSON CARY, Aurora Police Officer,
JOHN DOE, Aurora Police Officer,
THE CITY OF AURORA,

      Defendants.


       ORDER ADOPTING IN PART AND REJECTING IN PART JULY 5, 2019
         RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE


      This matter is before the Court on the July 5, 2019 Recommendation by U.S.

Magistrate Judge S. Kato Crews (ECF No. 97) (the “Recommendation”) that

Defendants’ Partial Motion to Dismiss (ECF No. 81) pursuant to Fed. R. Civ. P. 12(b)(6)

be granted in part and denied in part. The Recommendation is incorporated herein by

reference. See 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b). For the reasons that

follow, the Recommendation is ADOPTED IN PART and REJECTED IN PART.

                                  I. BACKGROUND

      On October 3, 2018, Plaintiff Lynn Eugene Scott, proceeding pro se, filed his

Amended Complaint (ECF No. 75) in this Court against Defendants the City of Aurora

(“the City”), Aurora police officer Stevenson Cary (“Cary”), and Defendant Cary’s

unnamed supervisor (“Doe”) at the Aurora Police Department.
       Plaintiff’s Amended Complaint alleges that on November 30, 2016, he called 911

because his girlfriend had cut herself and was bleeding to death. (ECF No. 75 at 4.)

Defendants Cary and Doe arrived at the scene and subsequently arrested Plaintiff,

apparently believing that Plaintiff was responsible for his girlfriend’s injury. (Id.) Plaintiff

alleges that Defendants Cary and Doe eventually filed a probable cause affidavit in

which they deliberately or recklessly omitted facts that would have cast doubt on the

existence of probable cause for Plaintiff’s arrest. (Id.) Plaintiff, who is black, alleges

that the principal motivator for this arrest was his race, and as such, seeks to recover

damages under 42 U.S.C. §§ 1981 and 1983, and Colorado state law . (Id. at 4–15.)

       On October 24, 2018, Defendants Aurora and Cary filed a Partial Motion to

Dismiss Plaintiff’s Amended Complaint (ECF No. 81) pursuant to Fed. R. Civ. P.

12(b)(6). The motion was referred to U.S. Magistrate Judge S. Kato Crews by the

undersigned on February 7, 2019. (ECF No. 92.) The Magistrate Judge entered a

Recommendation on July 5, 2019, recommending that Defendants’ Motion be granted

in part and denied in part. (ECF No. 97.) Plaintiff filed an objection to the

Recommendation on September 23, 2019 (ECF No. 108), and Defendants on October

3, 2019 filed a response to Plaintiff’s objection (ECF No. 109).

                               II. STANDARDS OF REVIEW

A.     Review of a Magistrate Judge’s Recommendation

       When a magistrate judge issues a recommendation on a dispositive matter, the

district court must “determine de novo any part of the magistrate judge’s disposition that

has been properly objected to.” Fed. R. Civ. P. 72(b)(3). In the absence of a timely



                                               2
and specific objection, “the district court may review a magistrate . . . [judge’s] report

under any standard it deems appropriate.” Summers v. Utah, 927 F.2d 1165, 1167

(10th Cir. 1991) (citing Thomas v. Arn, 474 U.S. 140, 150 (1985)); see also Fed. R. Civ.

P. 72 Advisory Committee’s Note (“When no timely objection is filed, the court need

only satisfy itself that there is no clear error on the face of the record.”). In conducting

its review, “[t]he district judge may accept, reject, or modify the recommended

disposition; receive further evidence; or return the matter to the magistrate judge with

instructions.” Fed R. Civ. P. 72(b)(3).

B.     Review of a Rule 12(b)(6) Motion to Dismiss

       Under Federal Rule of Civil Procedure 12(b)(6), a party may move to dismiss a

claim in a complaint for “failure to state a claim upon which relief can be granted.” The

12(b)(6) standard requires the Court to “assume the truth of the plaintiff’s well-pleaded

factual allegations and view them in the light most favorable to the plaintiff.” Ridge at

Red Hawk, LLC v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007). In ruling on such

a motion, the dispositive inquiry is “whether the complaint contains ‘enough facts to

state a claim to relief that is plausible on its face.’” Id. (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)).

       Granting a motion to dismiss “is a harsh remedy which must be cautiously

studied, not only to effectuate the spirit of the liberal rules of pleading but also to protect

the interests of justice.” Dias v. City & Cnty. of Denver, 567 F.3d 1169, 1178 (10th Cir.

2009) (internal quotation marks omitted). “Thus, ‘a well-pleaded complaint may

proceed even if it strikes a savvy judge that actual proof of those facts is improbable,



                                               3
and that a recovery is very remote and unlikely.’” Id. (quoting Twombly, 550 U.S. at

556).

C.      Review of a Pro Se Plaintiff’s Pleadings

        The Court must construe a pro se plaintiff’s pleadings and filings “liberally”—that

is, “to a less stringent standard than formal pleadings filed by lawyers.” Smith v. United

States, 561 F.3d 1090, 1096 (10th Cir. 2009). It is not, how ever, “the proper function of

the district court to assume the role of advocate for the pro se litigant.” Id.; see also

Dunn v. White, 880 F.2d 1188, 1197 (10th Cir. 1989) (“[W ]e will not supply additional

facts, nor will we construct a legal theory for plaintiff that assumes facts that have not

been pleaded.”).

                                      III. ANALYSIS

A.      Claims 1 & 2 – Federal Claims Against the City

        1.     Claim 1 – § 1983 / Constitutional Claim Against the City

        Plaintiff in his Amended Complaint seeks to impose liability on the City for

Defendants Cary and Doe’s alleged constitutional violations under 42 U.S.C. § 1983.

(ECF No. 75 at 3–8.) Defendants’ Motion sought to dismiss these claims (ECF No. 81

at 5–9), and the Magistrate Judge recommended that they be dismissed (ECF No. 97 at

6–8). Because Plaintiff objected to that analysis (ECF No. 108 at 1–2), the Court will

review it de novo. See Fed. R. Civ. P. 72(b)(3).

        Claims of this nature are subject to the rule articulated in Monell v. Department of

Social Services, 436 U.S. 658, 694–95 (1978). Under Monell, a municipal entity may

be held liable under § 1983 only “when execution of a government’s policy or custom,



                                              4
whether made by its lawmakers or by those whose edicts or acts may fairly be said to

represent official policy, inflicts the injury[.]” Id. at 694. The Magistrate Judge

recommended that these claims be dismissed on the basis that Plaintiff failed to

adequately allege facts supporting an inference that Defendants Cary and Doe were

acting pursuant to an official City policy or custom of conducting race-based arrests.

(ECF No. 97 at 6–8.) That analysis is sound.

       Combing through Plaintiff’s Amended Complaint, there do not appear to be any

facts alleged which would support an inference that Defendants Cary and Doe were

acting pursuant to an official City policy or custom of conducting race-based arrests. To

be sure, the Amended Complaint is replete with bare assertions that they were (ECF

No. 75 at 4–7), but the Court is “not bound to accept as true a leg al conclusion couched

as a factual allegation.” Twombly, 550 U.S. at 555. Accordingly, Plaintiff’s objection to

this portion of the Recommendation is OVERRULED, and the Court ADOPTS this

portion of the Recommendation. Plaintiff’s constitutional / § 1983 claims against the

City are DISMISSED WITH PREJUDICE.

       2.     Claim 2 – § 1981 Claim Against the City

       Plaintiff’s Amended Complaint alleges that the City violated his right under 42

U.S.C. § 1981(a) “to the full and equal benefit of all laws[.]” (ECF No. 75 at 7.) The

Magistrate Judge recommended that this claim be dismissed (ECF No. 97 at 11 n.3),

and Plaintiff did not object to that recommendation (ECF No. 108). Finding no clear

error, the Court ADOPTS this portion of the Recommendation. Plaintiff’s § 1981 claim

against the City is DISMISSED WITH PREJUDICE.



                                              5
B.     Claims 3–6 – § 1981 Claims Against Defendants Cary and Doe

       1.     Claims 3 & 4 – § 1981 Claims Against Defendants Cary and Doe in Their
              Official Capacities

       Plaintiff seeks to hold Defendants Cary and Doe, in their official capacities, liable

under 42 U.S.C. § 1981. (ECF No. 75 at 7.) The Magistrate Judge recommended that the

claims against Cary and Doe in their official capacities be dismissed (ECF No. 97 at 11),

and Plaintiff did not object to this portion of the Recommendation (ECF No. 108). Finding

no clear error, the Court ADOPTS this portion of the Recommendation. Plaintiff’s § 1981

claims against Defendants Cary and Doe in their official capacities are DISMISSED WITH

PREJUDICE.

       2.     Claims 5 & 6 – § 1981 Claims Against the City

       Plaintiff also seeks to hold Defendants Cary and Doe, in their individual capacities,

liable under 42 U.S.C. § 1981. (ECF No. 75 at 3, 7.) The Magistrate Judge recommended

that these claims be allowed to go forward (ECF No. 97 at 12), and Defendants did not

object to this portion of the Recommendation (ECF No. 109). Finding no clear error, the

Court ADOPTS this portion of the Recommendation. Plaintiff’s § 1981 claims against

Defendants Cary and Doe in their individual capacities remain pending.1

C.     Claims 7–11 – State Law Claims

       Plaintiff brings numerous state law claims against Defendants. (ECF No. 75 at

10–13.) Defendants seek to have these claims dismissed on the basis that Plaintiff

failed to comply with requirements of the Colorado Governmental Immunity Act

1
 Section 1981 does not create an implied cause of action against state actors. Bolden v. City
of Topeka, Kan., 441 F.3d 1129, 1137 (10th Cir. 2006). Nevertheless, the Court reads
Plaintiff’s Amended Complaint on this score as seeking to vindicate his § 1981 right through the
§ 1983 cause of action. Cf. id.

                                               6
(“CGIA”), Colo. Rev. Stat. § 24-10-109. (ECF No. 81 at 9–10.) Specif ically at issue are

the CGIA’s notice provisions, which provide in relevant part:

              (1) Any person claiming to have suffered an injury by a public
              entity or by an employee thereof while in the course of such
              employment, . . . shall file a written notice as provided in this
              section within one hundred eighty-two days after the date of
              the discovery of the injury[.]
              ...
              (3)(a) If the claim is against the state or an employee thereof,
              the notice shall be filed with the attorney general. If the claim
              is against any other public entity or an employee thereof, the
              notice shall be filed with the governing body of the public entity
              or the attorney representing the public entity. . . .

Colo. Rev. Stat. § 24-10-109.

       In his Amended Complaint, Plaintiff alleges that on March 15, 2017, he filed a

notice of his intent to sue Defendants with “the Aurora City Safety Office.” (ECF No. 75

at 9.) Defendants in their Partial Motion to Dismiss counter that no such office exists,

and that in any event, it would not be the proper entity to notice under the statute. (ECF

No. 81 at 10.) The Magistrate Judge recommended that Plaintiff’s state law claims be

dismissed because he had failed to adequately allege compliance with the CGIA notice

provisions. (ECF No. 97 at 13–15.) Plaintiff objected to this portion of the

Recommendation (ECF No. 108 at 2–3), and as such, the Court w ill review it de novo.

See Fed. R. Civ. P. 72(b)(3).

       Compliance with section 24-10-109(1) of the CGIA, which requires that notice be

filed within 182 days, is “a jurisdictional prerequisite to suit that therefore requires strict

compliance with its terms.” Finnie v. Jefferson City Sch. Dist. R-1, 79 P.3d 1253, 1256

(Colo. 2003). Litigants filing claims subject to the CGIA must plead compliance with

subsection (1) in order to survive a motion to dismiss. Aspen Orthopaedics & Sports

                                               7
Med., LLC v. Aspen Valley Hosp. Dist., 353 F.3d 832, 840 (10th Cir. 2003). The basis

for this rule is as follows:

               The rules concerning pleading and the litigation of claims from
               which the [state] government may be immune . . . begin with
               the simple rule that the plaintiff bears the burden of
               establishing subject matter jurisdiction under the governmental
               immunity statute. Thus, the plaintiff must allege facts sufficient
               to vest the trial court with jurisdiction, and that includes
               averments that the claimant has complied with the
               jurisdictional prerequisite of filing of a [CGIA] notice of claim.

Id. (citing Stephen A. Hess, 5A West’s Colorado Practice Series, Handbook on Civil

Litigation § 1180 (West 2000 & Supp. 2003)).

       By contrast, subsection (3), which prescribes the entity to which notice must be

sent, operates only as “a statutory defense to claims rather than creating a jurisdictional

prerequisite to suit[,]” Finnie, 79 P.3d at 1256 (citing Brock v. Nyland, 955 P.2d 1037,

1042–43, 1045–46 (Colo. 1998); Reg’l Transp. Dist. v. Lopez, 916 P.2d 1187, 1193

(Colo. 1996)), and claimants are not responsible for pleading the adverse party’s lack of

an affirmative defense, see Fed. R. Civ. P. 12(b). Thus, while Plaintiff was required to

plead compliance with the CGIA notice provision,2 Plaintiff’s failure in his Amended

Complaint to correctly identify the entity to whom he mailed notice is not grounds for

dismissal. As such, Plaintiff’s objection to this portion of the Recommendation is

SUSTAINED, and this portion of the Recommendation is REJECTED. Plaintiff’s state

law claims remain pending.

                                       IV. CONCLUSION

       For the reasons set forth above, the Court ORDERS as follows:
2
 “Generally, an allegation such as the following would suffice: ‘Plaintiff fully complied with the
provisions of Colo. Rev. Stat. section 24-10-109.’” Aspen Valley, 353 F.3d at 841.

                                                 8
     The Magistrate Judge’s Recommendation is ADOPTED IN PART and

     REJECTED IN PART:

1.   Plaintiff’s objection to the Recommendation (ECF No. 97) is OVERRULED as to

     Claim 1 and SUSTAINED as to Claims 7–11;

2.   The Recommendation is ADOPTED with respect to Claims 1–6 and REJECTED

     with respect to Claims 7–11;

3.   Defendants’ Partial Motion to Dismiss (ECF No. 81) is GRANTED with respect to

     Claims 1–4 and these claims are DISMISSED WITH PREJUDICE;

4.   Defendants’ Partial Motion to Dismiss is DENIED with respect to Claims 5–11;

     and

5.   The Magistrate Judge shall set this matter for a Scheduling Conference as soon

     as practicable, as this action remains pending as to Plaintiff’s Claims 5–11.


     Dated this 12th day of November, 2019.

                                              BY THE COURT:



                                              _________________________
                                              William J. Martínez
                                              United States District Judge




                                          9
